Title: Yundt &amp; Brown to Bartholomew Dandridge, Jr., 16 February 1796
From: Yundt &amp; Brown
To: Dandridge, Bartholomew Jr.


          
            Sir,
            Balt[imore] February 16th 1796.
          
          Your favor of the 12th we had the honor of receiving on the 13th instant. The advertisement is inserted in this day’s paper, which is transmitted to the President, (to save postage) by mail. Our charge is twenty five dollars, (being a dollar per square for the three first insertions) which you will please to pay Mr Young, bookseller, to whom we shall give an order. It was our desire to make it less expensive by inserting it in smaller types, but not

having a sufficiency, at the time, un⟨oc⟩cupied, we had no choice. To make a small ame⟨nds⟩ we will let the intervals between the publications be sh⟨orter⟩ and insert it oftener than you have required. With great respect, we are, Sir, your obt Hum. Serts
          
            Yundt & Brown
          
          
            P.S. The copy you transmitted us we preserved entire, and had stuck up in a public place in Mr Evans’s Tavern.
            
              Y. & B.
            
          
        